ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
GSC Construction, Inc.                       )      ASBCA No. 59776
                                             )
Under Contract No. W912HN-10-D-0049          )

APPEARANCE FOR THE APPELLANT:                       James S. Delsordo, Esq.
                                                     Argus Legal, LLC
                                                     Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Connie L. Baran, Esq.
                                                     Acting District Counsel
                                                    Laura J. Arnett, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 May 2016




        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59776, Appeal of GSC Construction,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals